DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 4, 6, 9, 11, 12, 14 and 16 are objected to because of the following informalities:
(claim 2, line 2) “the axial length” should be changed to “an axial length”.
(claim 4, line 2) “the diameter” should be changed “a diameter”.
(claim 6, line 3) “the number of snap-fit connectors” should be changed to “the at least two snap-fit connectors”.
(claim 6, line 4) “within a range 4 to 12” should be changed to “within a range of from 4 to 12”.
(claim 9, lines 4-5) “the number of outer axial grooves” should be changed to “the at least one outer axial groove”.
(claim 11, line 3) “an outer surface” should be changed to “the outer surface”.
(claim 12, line 2) “the radial cross-section” should be changed to “a radial cross-section”.
(claim 12, line 3) “the axial direction” should be changed to “an axial direction”.
(claim 14, line 8) “the axis” should be changed to “an axis”.
(claim 14, line 13) “the axis” should be changed to “an axis”.
(claim 14, line 15) “the axial length” should be changed to “an axial length”.
(claim 14, line 16) “the axial length” should be changed to “an axial length”.
(claim 16, line 5) “of a hollow distal portion” should be changed to “or a hollow distal portion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino (JP 2008275079).
As concerns claim 1, Yoshino shows a device (40) for a coupling box portion (32) of a steel tube (3), the device including a cylindrical sleeve portion (41) defining an inner cavity (42) intended to receive the coupling box portion, wherein the device is so configured to surround the coupling box portion (Fig. 1).
As concerns claim 3, Yoshino shows wherein the cylindrical sleeve portion is radially outwardly delimited by an outer cylindrical surface having a circular radial cross- section (Fig. 1 & 3).
As concerns claim 5, Yoshino shows wherein the inner cavity comprises a distal shoulder surface (41b) and a proximal shoulder surface (41a).
As concerns claim 7, Yoshino shows a metal ring (41a, 46), wherein the proximal shoulder surface is part of the metal ring (pipe joint 40 can be manufactured using a metal material or a material in which a resin material and a metal material are combined).
As concerns claim 17, Yoshino shows being made of a material including a polymer (pipe joint 40 is integrally formed by molding a resin material).
As concerns claim 18, Yoshino shows being manufactured by additive manufacturing means or injection molding (pipe joint 40 is integrally formed by molding a resin material).
As concerns claim 19, Yoshino shows where the device is a protective device (Fig. 1).
As concerns claim 20, Yoshino shows where the device is a cross coupling clamp (Fig. 3 & 4).
As concerns claim 21, Yoshino shows a steel tube (3), said tube including a male portion (31) and a coupling box portion (32) so adapted to receive a male portion (22) of another steel tube (2), and a device (40) according to claim 1 (Fig. 5 & 6).

Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostertag et al. (3,945,446).
As concerns claim 1, Ostertag shows a device (18) for a coupling box portion (62) of a steel tube (56), the device including a cylindrical sleeve portion (20) defining an inner cavity intended to receive the coupling box portion, wherein the device is so configured to surround the coupling box portion (Fig. 4).
As concerns claim 3, Ostertag shows wherein the cylindrical sleeve portion is radially outwardly delimited by an outer cylindrical surface (24) having a circular radial cross- section (Fig. 4).
As concerns claim 9, Ostertag shows at least one outer axial groove (26) being radially adjacent to the outer cylindrical surface (24) of the cylindrical sleeve portion, and wherein the at least one outer axial groove is within a range of from 2 to 8 (Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino alone.
As concerns claims 2 and 4, Yoshino shows wherein the cylindrical sleeve portion has an axial length (Fig. 1), and wherein the radial cross-section of the outer cylindrical surface has a diameter (Fig. 3).  Yoshino discloses the claimed invention except for wherein the axial length of the cylindrical sleeve portion is within a range of from 145 mm to 305 mm, and wherein the diameter of the radial cross-section of the outer cylindrical surface is within a range of from 113,3 mm to 115,3 mm, or within a range of from 126 mm to 128 mm, or within a range of from 138,7 mm to 140,7 mm, or within a range of from 176,8 mm to 178,8 mm, or within a range of from 243,475 mm to 245,475 mm, or within a range of from 338,725 mm to 340,725 mm.  It would have been an obvious matter of design choice to have constructed the device such that the axial length of the cylindrical sleeve portion is within a range of from 145 mm to 305 mm, and the diameter of the radial cross-section of the outer cylindrical surface is within a range of from 113,3 mm to 115,3 mm, or within a range of from 126 mm to 128 mm, or within a range of from 138,7 mm to 140,7 mm, or within a range of from 176,8 mm to 178,8 mm, or within a range of from 243,475 mm to 245,475 mm, or within a range of from 338,725 mm to 340,725 mm, since such a modification would have involved a mere change in the size of a component.  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have constructed the device such that the axial length of the cylindrical sleeve portion is within a range of from 145 mm to 305 mm, and the diameter of the radial cross-section of the outer cylindrical surface is within a range of from 113,3 mm to 115,3 mm, or within a range of from 126 mm to 128 mm, or within a range of from 138,7 mm to 140,7 mm, or within a range of from 176,8 mm to 178,8 mm, or within a range of from 243,475 mm to 245,475 mm, or within a range of from 338,725 mm to 340,725 mm for the expected benefit of choosing the size of the device based on the size of the tube to be protected.  Thus, one of ordinary skill in the art would have recognized that constructing the device such that the axial length of the cylindrical sleeve portion is within a range of from 145 mm to 305 mm, and the diameter of the radial cross-section of the outer cylindrical surface is within a range of from 113,3 mm to 115,3 mm, or within a range of from 126 mm to 128 mm, or within a range of from 138,7 mm to 140,7 mm, or within a range of from 176,8 mm to 178,8 mm, or within a range of from 243,475 mm to 245,475 mm, or within a range of from 338,725 mm to 340,725 mm would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Yoshino to obtain the invention as specified in the claim.
As concerns claim 6, Yoshino shows wherein the proximal shoulder surface is part of at least two snap-fit connectors (Fig. 4).  Yoshino discloses the claimed invention except for the at least two snap-fit connectors being within a range of from 4 to 12.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have constructed the device such that the proximal shoulder surface is part of at least two snap-fit connectors, and the at least two snap-fit connectors being within a range of from 4 to 12 for the expected benefit of providing a greater degree of freedom for connecting the pipe joint.  Thus, one of ordinary skill in the art would have recognized that constructing the device such that the proximal shoulder surface is part of at least two snap-fit connectors, and the at least two snap-fit connectors being within a range of from 4 to 12 would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Yoshino to obtain the invention as specified in the claim.
As concerns claim 8, Yoshino discloses the claimed invention except for wherein the metal ring is threaded on the device.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have constructed the device such that the metal ring is separate from and threaded on thereof for the expected benefit of allowing the metal ring to be manufactured separate from the resin material.  Thus, one of ordinary skill in the art would have recognized that constructing the device such that the metal ring is separate from and threaded on thereof would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Yoshino to obtain the invention as specified in the claim.
As concerns claim 15, Yoshino discloses the claimed invention except for a radio frequency identification chip.  The examiner takes official notice that it is old and well known in the art to use an RFID chip on a tubular member, as shown by Drouin et al. (8,985,156), which is provided as evidence.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an RFID chip on the device for the expected benefit of providing operators with unique identifiers of the device.  Thus, one of ordinary skill in the art would have recognized that using an RFID chip on the device would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Yoshino to obtain the invention as specified in the claim.
As concerns claim 16, Yoshino discloses the claimed invention except for a pressure or temperature sensor, the sensor being arranged on the cylindrical sleeve portion, or a hollow distal portion axially protruding from the cylindrical sleeve portion.  The examiner takes official notice that it is old and well known in the art to use a pressure or temperature sensor on a tubular member, as shown by Rioufol et al. (7,071,697), which is provided as evidence.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a pressure or temperature sensor on the device for the expected benefit of providing operators with information about the environment for which the device is being used therein.  Thus, one of ordinary skill in the art would have recognized that using a pressure or temperature sensor on the device would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Yoshino to obtain the invention as specified in the claim.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ostertag et al. alone.
As concerns claim 10, Ostertag shows wherein an overall radial cross-section area of said at least one outer axial groove substantially equals an area of the radial cross-section of the cylindrical sleeve portion (Fig. 4).  Ostertag discloses the claimed invention except for wherein the overall radial cross-section area of said at least one outer axial groove equals the area of the radial cross-section of the cylindrical sleeve portion multiplied by a coefficient c, the coefficient c being within a range of from 0,05 to 0,5.  It would have been an obvious matter of design choice to have constructed the device such that the overall radial cross-section area of said at least one outer axial groove equals the area of the radial cross-section of the cylindrical sleeve portion multiplied by a coefficient c, wherein the coefficient c being within a range of from 0,05 to 0,5, since such a modification would have involved a mere change in the size of a component.  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have constructed the device such that the overall radial cross-section area of said at least one outer axial groove equals the area of the radial cross-section of the cylindrical sleeve portion multiplied by a coefficient c, wherein the coefficient c being within a range of from 0,05 to 0,5 for the expected benefit of choosing the size of the grooves based on the flow rate of fluid to be flowed through them.  Thus, one of ordinary skill in the art would have recognized that constructing the device such that the overall radial cross-section area of said at least one outer axial groove equals the area of the radial cross-section of the cylindrical sleeve portion multiplied by a coefficient c, wherein the coefficient c being within a range of from 0,05 to 0,5 would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Ostertag to obtain the invention as specified in the claim.
As concerns claim 14, Ostertag shows at least one hollow portion axially protruding from the cylindrical sleeve portion, the hollow portion comprising: a hollow proximal portion radially inwardly delimited by an internal cylindrical surface and radially outwardly delimited by an external tapered surface, the external tapered surface forming an angle within a range of from 15° to 50° with respect to the axis of the internal cylindrical surface (Fig. 4).  Ostertag discloses the claimed invention except for the axial length of the hollow proximal portion being within a range of from 20 mm to 55 mm.  It would have been an obvious matter of design choice to have constructed the device such that the axial length of the hollow proximal portion being within a range of from 20 mm to 55 mm, since such a modification would have involved a mere change in the size of a component.  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have constructed the device such that the axial length of the hollow proximal portion being within a range of from 20 mm to 55 mm for the expected benefit of choosing the size of the device based on the size of the tube to be protected.  Thus, one of ordinary skill in the art would have recognized that constructing the device such that the axial length of the hollow proximal portion being within a range of from 20 mm to 55 mm would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Ostertag to obtain the invention as specified in the claim.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ostertag et al. as applied to claim 9 above, and further in view of Calum (GB 2393984).
As concerns claim 11, Ostertag discloses the claimed invention except for wherein the cylindrical sleeve portion includes an annular groove extending radially inwardly from the outer surface of the cylindrical sleeve portion, the device including a metallic cylindrical envelope located within the annular groove.  Calum teaches wherein a cylindrical sleeve portion of a device includes an annular groove extending radially inwardly from an outer surface of the cylindrical sleeve portion, the device including a metallic cylindrical envelope located within the annular groove.  See written opinion for details.
As concerns claim 12, the combination teaches wherein a radial cross-section of the metallic cylindrical envelope forms an arc of a circle about an axial direction of the cylindrical sleeve portion, the arc being within a range of from 320° to 350°.  See written opinion for details.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679